     Case 2:20-cv-00514-SPL--MTM Document 80 Filed 08/04/20 Page 1 of 2




 1                                                                                          MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Marisol Mendoza,                               No. CV-20-00514-PHX-SPL (MTM)
10                        Petitioner,
                                                     ORDER
11    v.
12    William Barr, et al.,
13                        Respondents.
14
15           On July 23, 2020, Petitioner filed an “Emergency Motion for Immediate Release or
16    Order to Show Cause Why Immediate Release Should Not Be Granted.” (Doc. 67.) In the
17    Motion, Petitioner claims in relevant part that her “prolonged placement [in] solitary
18    confinement exacerbates mental health conditions, weakens immune systems, and subjects
19    [her] to unnecessary and unlawful pain and suffering,” and “[e]ven if [she] is returned to
20    the general population, she will continue to suffer serious harm amounting to prohibited
21    punishment,” and she “must therefore be immediately released from custody.”
22           On August 3, 2020, Petitioner filed a Reply in support of her Motion, in which she
23    now claims that she should be released because Respondents have violated the Court’s
24    May 19, 2020 Order. She attaches several supporting declarations to her Reply. (Doc. 79.)
25    Having reviewed the filings,
26    ....
27    ....
28    ....
     Case 2:20-cv-00514-SPL--MTM Document 80 Filed 08/04/20 Page 2 of 2




 1           IT IS ORDERED that Respondents shall have until August 10, 2020 to file a sur-
 2    reply to Petitioner’s Reply (Doc. 79).
 3           Dated this 4th day of August, 2020.
 4
 5
 6                                                       Honorable Steven P. Logan
                                                         United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
